Per Curiam,
In view of the testimony, this was clearly a ease for the exclusive consideration of the jury on the questions of negligence and contributory negligence. Belonging, as it does, to that large class of personal injury cases, wherein the standard of duty is variable and shifts with the facts developed on the trial, it became a question of fact for the jury to determine whether, in the circumstances, a reasonable and proper degree of care was exercised. The case was accordingly submitted to the jury by the learned president of the common pleas in a clear and concise charge in which they were fully and accurately instructed as to the law applicable to every phase of the testimony. We find no error in either of the rulings complained of in the specifications.
J udgment 'affirmed.